ON REHEARING
hPER CURIAM.
Mr. and Mrs. Paul Raymond applied for rehearing in this case contending this court erred by reducing the general damage award, and seeking clarification of the opinion as to whether the reduction of the gener*50al damage award was intended to include the statutory damages awarded by the trial court and as to the assessment of costs. Finding no merit to the applicants’ vigorous attack of the reduction of the damage award, we grant rehearing in this case for the limited purpose of clarifying our judgment as to the award of damages and the allocation of costs.
In our original opinion, the award of statutory damages in the sum of $1,000 to each of the Raymonds was affirmed. The general damage award of the trial court was amended to award Mr. Raymond the sum of $5,000 and Mrs. Raymond the sum of $2,000. The judgment of the trial court was further amended to reflect an award of $5,000 without legal interest to the Raymonds for attorney fees. Finally, the costs of the appeal were assessed against the Raymonds.